Citation Nr: 0334896	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for the service-connected residuals of a lumbar 
strain with levorotational scoliosis.  

2.  Entitlement to an initial compensable disability rating 
for the service-connected bilateral pes planus with hind foot 
valgus.  

3.  Entitlement to an initial compensable disability rating 
for the service-connected psoriasis.  

4.  Entitlement to an initial compensable disability rating 
for the service-connected residuals of a thoracic spine 
strain.  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from November 1994 to January 
2002.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision of the RO.  

The record indicates the veteran failed to appear at his 
scheduled hearing before the RO in March 2003.  


REMAND

In the VA Form 9, received in November 2002, the veteran 
requested a hearing before a Member of the Board at the local 
VA office.  The record does not reflect that he has been 
afforded the opportunity for such a hearing.  

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate action 
to schedule the veteran for a "Travel 
Board" hearing following the usual 
procedures under 38 C.F.R. § 20.704 
(2003).  

2.  The RO also should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  The purpose of this 
REMAND is to afford the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



